
	

114 HR 813 IH: Fixing Operations of Reservoirs to Encompass Climatic and Atmospheric Science Trends Act
U.S. House of Representatives
2015-02-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 813
		IN THE HOUSE OF REPRESENTATIVES
		
			February 9, 2015
			Mr. Huffman (for himself, Mr. Garamendi, Ms. Matsui, Ms. Speier, Mr. Peters, Mr. Cartwright, Mr. Lowenthal, Mrs. Napolitano, Mr. Thompson of California, Mr. Bera, Ms. Lofgren, and Mr. McNerney) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To supplement the Secretary of the Army’s existing authorities to review the operations of
			 reservoirs.
	
	
 1.Short titleThis Act may be cited as the Fixing Operations of Reservoirs to Encompass Climatic and Atmospheric Science Trends Act or the FORECAST Act. 2.Review of reservoir operations (a)In generalNot later than 1 year after a request of a non-Federal sponsor of a reservoir, the Secretary of the Army, in consultation with the Administrator of the National Oceanic and Atmospheric Administration (NOAA), shall review its operation, including the water control manual and rule curves, using improved weather forecasts and run-off forecasting methods, including the Advanced Hydrologic Prediction System of the National Weather Service and the Hydrometeorology Testbed program of NOAA.
 (b)Description of benefitsIn conducting the review under subsection (a), the Secretary shall determine if a change in operations, including the use of improved weather forecasts and run-off forecasting methods, will improve one or more of the core functions of the Army Corps of Engineers, including—
 (1)reducing risks to human life, public safety, and property; (2)reducing the need for future disaster relief;
 (3)improving local water storage capability and reliability in coordination with the non-Federal sponsor and other water users;
 (4)restoring, protecting, or mitigating the impacts of a water resources development project on the environment; or
 (5)improving fish species habitat or population within the boundaries and downstream of a water resources project.
 (c)Results reportedNot later than 90 days after completion of the review under this section, the Secretary shall submit a report to Congress regarding the results of such review.
 (d)Manual updateAs expeditiously as practicable and not later than 3 years after submission of the report under subsection (c), and pursuant to the procedures required under existing authorities, if the Secretary determines from the results of the review that using improved weather and run-off forecasting methods improves one or more core functions of the Army Corps of Engineers at a reservoir, the Secretary shall incorporate such changes in its operation and update the water control manual.
			
